                  Case 20-12456-JTD    Doc 305     Filed 11/05/20    Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 11

RTI HOLDING COMPANY, LLC, et al.,                Case No. 20-12456 (JTD)

         Debtors.                                (Jointly Administered)

                            NOTICE OF APPEARANCE AND
                          REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Michael and Lory Sarlo, Trustees of The Atlantis Trust

(“Landlord”), creditor and party-in-interest in the above-captioned cases, hereby appear by their

counsel, Connolly Gallagher LLP and Watkins & Eager PLLC, and such counsel hereby enter

their appearance pursuant to section 1109(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”); and such counsel hereby request, pursuant to Bankruptcy Rules 2002,

3017 and 9007 and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices

and pleadings given or filed in the above-captioned cases be given and served upon the following

persons at the following addresses, including email addresses and telephone number:

                            Jeffrey C. Wisler, Esquire
                            Kelly M. Conlan, Esquire
                            CONNOLLY GALLAGHER LLP
                            1201 N. Market Street, 20th Floor
                            Wilmington, DE 19801
                            Telephone: (302) 757-7300
                            Email: jwisler@connollygallagher.com
                            Email: kconlan@connollygallagher.com

                            Robert B. Ireland, III, Esquire
                            WATKINS & EAGER PLLC
                            The Emporium Building
                            400 East Capitol Street
                            Jackson, MS 39201
                            Telephone: (601) 965-1829
                            Email: rireland@watkinseager.com



{05570329.DOC.}
                  Case 20-12456-JTD      Doc 305       Filed 11/05/20    Page 2 of 4




        PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any notice, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telegraph, telex or otherwise filed or made with regard to the above-

captioned cases and proceedings related thereto.

        This Notice of Appearance and Request for Notices and Papers shall not be deemed or

construed to be a waiver of (a) Landlord’s rights (i) to have final orders in non-core matters

entered only after de novo review by a District Judge, (ii) to trial by jury in any proceeding so

triable in these cases or in any case, controversy, or proceeding related to these cases, and (iii) to

have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (b) any other rights, claims, actions, setoffs, or recoupments to

which Landlord is or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments, Landlord expressly reserves.

Dated: November 5, 2020                        CONNOLLY GALLAGHER LLP


                                               /s/Kelly M. Conlan
                                               Jeffrey C. Wisler (DE 2795)
                                               Kelly M. Conlan (DE 2795)
                                               1201 N. Market Street, 20th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 757-7300
                                               Email: jwisler@connollygallagher.com
                                               Email: kconlan@connollygallagher.com

                                               -and-




{05570329.DOC.}                                   2
                  Case 20-12456-JTD   Doc 305    Filed 11/05/20    Page 3 of 4




                                          Robert B. Ireland, III, Esquire
                                          WATKINS & EAGER PLLC
                                          The Emporium Building
                                          400 East Capitol Street
                                          Jackson, MS 39201
                                          Telephone: (601) 965-1829
                                          Email: rireland@watkinseager.com

                                          Attorneys for Landlord




{05570329.DOC.}                              3
                  Case 20-12456-JTD   Doc 305   Filed 11/05/20   Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, a true and correct copy of the foregoing
document was served via email through the CM/ECF system upon the parties registered to
receive such service.


                                          /s/ Kelly M. Conlan
                                          Kelly M. Conlan (DE 4786)




{05570329.DOC.}
